Citation Nr: 1143252	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-46 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2011, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for hypertension and
erectile dysfunction, with both claims to includes as secondary to service-connected disability (specifically argued as aggravated by service-connected PTSD).  

At the Veteran's hearing, held in May 2011, the Veteran testified that he had been receiving treatment for hypertension and erectile dysfunction from a private health care provider, C.E.K., D.O., who has treated him for at least 20 years.  Records from Dr. C.E.K., dated between 1996 and 2008, are currently associated with the claims file; the Veteran's representative indicated that Dr. C.E.K.'s records for the last two years would be submitted.  However, the only records from Dr. C.E.K. that are of record, and which are dated after 2008, are two statements, dated in January 2010 and April 2011.  Accordingly, the Board is on notice that relevant private treatment records are outstanding, and it has a duty to attempt to obtain them.  On remand, the Veteran should be requested to identify all treatment from Dr. C.E.K. after 2008, as well as any other relevant private treatment that is not currently of record, so that these outstanding relevant records of the Veteran's treatment may be obtained and associated with his claims file.  The Veteran also testified that he was receiving VA treatment, therefore, the RO/AMC should also request the Veteran to identify all VA treatment after 2009 (i.e., after the most recent VA progress notes of record).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

With regard to the claim for an initial evaluation in excess of 30 percent for service-connected PTSD, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186  (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's transcript from his hearing, held in May 2011, shows that the Veteran testified that his psychiatric symptoms have worsened since his last VA examination (in July 2008).  Accordingly, on Remand, the Veteran should be afforded another PTSD examination.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158  and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of VA treatment after 2009, and all treatment from Dr. C.E.K. after 2008, and any other relevant private treatment, and after obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    

2.  After the development requested in the first paragraph of this remand has been completed, the Veteran should be scheduled for a VA examination with an appropriate specialist in order to determine the nature and severity of his PTSD.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  

3.  Readjudicate the issues on appeal.  If any of the determinations remain unfavorable to the Veteran, issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


